Opinion issued August 1, 2017




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-17-00578-CV
                             ———————————
                           IN RE JOE DUHON, Relator



   Original Proceeding on Petition for Writs of Mandamus and Prohibition


                           MEMORANDUM OPINION
      Relator, Joe Duhon, filed a combined petition for: (1) a writ of mandamus

seeking to compel the respondent, Justice of the Peace, Precinct 3, Grimes County,

to vacate the order and abstract of judgment, both signed on April 17, 2017, and (2)

a writ of prohibition, among other things, to allow relator’s trial de novo to continue
in County Court in the underlying proceeding.1 However, this Court’s mandamus

jurisdiction is limited to: (1) issuance of writs of mandamus against a district court

judge or county court judge in this Court’s district and (2) issuance of writs of

mandamus necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE

ANN. § 22.221(a)–(b) (West 2004). We lack jurisdiction to issue a writ of mandamus

against a justice of the peace unless the writ is necessary to enforce our appellate

jurisdiction. See In re Jackson, 01-15-00822-CV, 2016 WL 269263, at *1 (Tex.

App.—Houston [1st Dist.] Jan. 21, 2016, orig. proceeding) (per curiam) (mem. op.)

(dismissing mandamus petition for want of jurisdiction against justice of peace)

(citations omitted). Relator’s petition does not demonstrate that the relief he requests

is necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE ANN. §

22.221(a).

      Accordingly, we dismiss the petition for lack of jurisdiction.

                                   PER CURIAM
Panel consists of Justices Higley, Bland, and Brown.




1
      The underlying case is John Pierce v. Joe Duhon, Cause No. 2016-01C, pending in
      the Justice Court, Precinct 3, Grimes County, Texas, The Honorable John LeFlore
      presiding.
                                           2